Exhibit 10.1

 

OFFICEMAX INCORPORATED

 

EXECUTIVE LIFE INSURANCE PROGRAM

 

Effective February 10, 2005

 

--------------------------------------------------------------------------------


 

OFFICEMAX INCORPORATED

EXECUTIVE LIFE INSURANCE PROGRAM

 

1.             Purpose of the Plan.  The purpose of the Executive Life Insurance
Program (the “Plan”) is to provide officers who participate in the Plan with an
insured death benefit during employment.  Officers who become Participants may
purchase a life insurance policy from a designated insurance carrier.  Policy
premiums will be paid by OfficeMax Incorporated (“OfficeMax”), as described in
this Plan.

 

2.             Definitions.

 

2.1           “Base Salary” means the Participant’s annual base salary in effect
on the April 15th preceding the Participant’s death if the Participant dies
while an active employee of OfficeMax.

 

2.2           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.3           “Committee” means the Executive Compensation Committee of
OfficeMax’s Board of Directors.

 

2.4           “Insurance Carrier” means the life insurance company or companies
selected to issue policies under the Plan.

 

2.5           “Insurance Policy” means any individually purchased Insurance
Policy, together with additional policy benefits and riders, if any, issued by
the Insurance Carrier pursuant to the Plan.  Unless required otherwise by the
Plan, any Insurance Policy terms used in this Plan shall have the same meaning
as in the Insurance Policy.  For example, the Insurance Policy terms “policy
year,” “dividend,” and “policy loan” shall have the same meaning for purposes of
this Plan as for purposes of the Insurance Policy.

 

2.6           “Participant” means an elected officer who is designated by the
Committee as eligible to participate in the Plan and who chooses to
participate.  For purposes of this Plan, “elected officer” means any officer
holding the title of Senior Vice President of OfficeMax Incorporated or higher.

 

2.7           “Plan Administrator” means the Committee.  The Committee may
delegate day-to-day administrative functions to OfficeMax’s management.

 

3.             Administration and Interpretation of the Plan.

 

3.1           Plan Administrator. The Committee shall have final discretion,
responsibility, and authority to administer and interpret the Plan.  This
includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan, except as delegated to the
Insurance Carrier pursuant to Sections 3.2 and

 

--------------------------------------------------------------------------------


 

8.3.  The Committee may also adopt any rules it deems necessary to administer
the Plan.  The Committee’s responsibilities for administration and
interpretation of the Plan shall be exercised by OfficeMax associates who have
been assigned those responsibilities by OfficeMax’s management.  Any OfficeMax
associate exercising responsibilities relating to the Plan in accordance with
this section shall be deemed to have been delegated the discretionary authority
vested in the Committee with respect to those responsibilities, unless limited
in writing by the Committee.  Any Participant may appeal any action or decision
of these employees to OfficeMax’s General Counsel and may request that the
Committee reconsider decisions of the General Counsel.  Claims for benefits
under the Plan and appeals of claim denials shall be in accordance with
Section 8.  Any interpretation by the Committee shall be final and binding on
the Participants.

 

3.2           Insurance Carrier.  The Insurance Carrier shall be responsible for
all matters relating to any Insurance Policy, including interpretation of the
policy terms.  For example, the Insurance Carrier shall decide whether it will
issue an Insurance Policy on the life of a Participant who has otherwise met all
of the Plan’s eligibility requirements, whether benefits are payable on an
Insurance Policy, and to whom any benefits are payable.

 

4.             Eligibility.  In order to become a Participant in the Plan, an
individual must meet all of the following requirements:

 

4.1           Be an elected officer who is designated by the Committee as
eligible to participate in the Plan;

 

4.2           Complete an application for insurance as required by the Insurance
Carrier; and

 

4.3           Meet any applicable insurability requirements of the Insurance
Carrier.

 

5.             Benefits.

 

5.1           Target Death Benefit During Employment.  The target benefit for a
Participant who dies while employed by OfficeMax is a death benefit equal to
two times Base Salary [three times Base Salary – for CEO] (less any amount
payable under any company-paid group term life insurance program sponsored by
OfficeMax).

 

5.2           Purchase of Insurance.  The right of a Participant to purchase an
Insurance Policy under the Plan is granted only upon the initial adoption of the
Plan or, for a Participant who meets the eligibility requirements under the Plan
after adoption of the Plan, the date of initial eligibility under the Plan.  The
face amount of the Insurance Policy shall be rounded up to the nearest multiple
of $1,000, where necessary.  To the extent the Insurance Policy relates to the
target benefit(s) as described in Section 5.1, the Insurance Policy is
guaranteed to be issued, without regard to the Participant’s

 

--------------------------------------------------------------------------------


 

insurability.  To the extent that a Participant desires to purchase additional
insurance by paying additional premiums as permitted under Section 6.2,
insurance participation will be subject to the Participant’s insurability, and
OfficeMax does not guarantee that each otherwise eligible Participant will be
able to purchase additional insurance pursuant to this Plan.

 

5.3           Actual Amount of Benefit.  The death benefit shall be paid from
the Insurance Policy.  The amount of the death benefit payable to the
Participant’s beneficiary shall be determined by the Insurance Carrier pursuant
to the terms of the Insurance Policy.  The actual benefit provided by the
Insurance Policy may be greater or less than the target benefit, based on the
investment performance of the Insurance Policy.  If the Insurance Policy does
not ultimately provide the target benefit, OfficeMax will not make up any
benefit shortfall.

 

5.4           Beneficiary Designation.  The death benefit is payable to the
beneficiary or beneficiaries designated by the Participant.  If no beneficiary
is designated, the beneficiary shall be the person or persons entitled to the
death benefit under the terms of the Insurance Policy or applicable state law,
whichever governs.

 

5.6           Payment of Death Benefit.  All death benefits provided under the
Plan will be paid from the Insurance Policies.  Death benefits shall be paid
upon submission to the Insurance Carrier of the appropriate proof of death and a
claim for benefits in the form required by the Insurance Carrier, and any other
documentation required by the Insurance Carrier in its sole discretion.

 

6.             Premium Payment.

 

6.1           Target Benefit Premium Payment.  The Insurance Carrier shall
establish an annual premium for each Insurance Policy based on the target
benefit(s) established for that Insurance Policy.  OfficeMax shall pay the
premium on behalf of the Participant, and the amount of the premium will be
treated as taxable compensation to the Participant.

 

6.2           Additional Benefit Premium Payment.  Participants may have the
option to obtain an additional Insurance Policy in addition to the Insurance
Policy under which the target benefit(s) are to be provided, subject to the
requirements of the Insurance Carrier, including any insurability or
underwriting requirements and subject to a minimum death benefit amount of
$50,000.  Premiums for any additional Insurance Policy will be the Participant’s
responsibility.  Participants must make arrangements for any additional
Insurance Policy and premium payment with the Insurance Carrier.

 

6.3           Premium Allocation.  The target benefit premium will be allocated
among the investment funds offered by the Insurance Carrier by OfficeMax in its
sole discretion.  Premiums for any additional Insurance Policy purchased
according to Section 6.2 shall be allocated by the Participant.

 

--------------------------------------------------------------------------------


 

6.4           Cessation of Premium Payment.  OfficeMax shall cease paying
premiums on the Participant’s behalf upon the earlier of:

 

(a)           The death of the Participant; or

 

(b)           The termination of the Participant’s employment other than by
death.

 

Upon the cessation of premium payment by OfficeMax, OfficeMax shall have no
further involvement in the Insurance Policy.  From that date forward, the
Participant shall be solely responsible for the payment of any future premiums.

 

7.             Continuation, Reduction, or Termination of the Insurance Policy
and/or Benefits.

 

7.1           If the Plan is terminated, whether as to all Participants or as to
an individual Participant, a Participant shall be able to continue the Insurance
Policy on his or her life by paying future premiums. Thereafter, the Participant
will be responsible for all future premiums and OfficeMax shall have no further
involvement in the Insurance Policy.

 

7.2           After cessation of premium payment by OfficeMax, policy benefits
may be reduced or terminated with respect to a Participant if not properly
funded by the Participant.

 

7.3           The amount of a Participant’s death benefits may vary each year
based on investment results of the Insurance Policy and the target benefit.

 

8.             Claims Procedure.

 

8.1           Claims regarding eligibility for, participation in, and payment of
premiums under the Plan shall be filed in writing, within 90 days after the
event giving rise to a claim, with OfficeMax’s compensation manager, who shall
have absolute discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to the claim in the name
and on behalf of OfficeMax.  The claim must include a statement of all facts the
Participant believes relevant to the claim and copies of all documents,
materials, or other evidence that the Participant believes relevant to the
claim.  Written notice of the disposition of a claim shall be furnished to the
Participant within 90 days after the application is filed.  This 90-day period
may be extended an additional 90 days for special circumstances by the
compensation manager, in his or her sole discretion, by providing written notice
of the extension to the claimant prior to the expiration of the original 90-day
period.  If the claim is denied, the Manager shall notify the claimant in
writing.  This written notice shall:

 

•                                          state the specific reasons for the
denial,

 

--------------------------------------------------------------------------------


 

•                                          refer to the provisions of the Plan
on which the determination is based,

 

•                                          describe any additional material or
information necessary for the claimant to perfect the claim and explain why the
information is necessary,

 

•                                          explain how the claimant may submit
the claim for review and state applicable time limits, and

 

•                                          state the claimant’s right to bring
an action under section 502(a) of ERISA following an adverse determination on
review.

 

8.2           Any Participant, former Participant, or beneficiary who has been
denied a claim brought under Section 8.1 shall be entitled, upon written
request, to access to or copies of all documents and records relevant to his or
claim, and to a review of his or her denied claim.  A request for review,
together with a written statement of the claimant’s position and any other
comments, documents, records, or information that the claimant believes relevant
to his or her claim, shall be filed no later than 60 days after receipt of the
written notification provided for in Section 8.1, and shall be filed with
OfficeMax’s compensation manager.  The Manager shall promptly inform OfficeMax’s
senior human resources officer, who shall be the named fiduciary of the Plan for
purposes of claim review.  The senior human resources officer shall make his or
her decision, in writing, within 60 days after receipt of the claimant’s request
for review.  This 60-day period may be extended an additional 60 days if, in the
senior human resources officer’s sole discretion, special circumstances warrant
the extension and if the senior human resources officer provides written notice
of the extension to the claimant prior to the expiration of the original 60-day
period.  The written decision shall be final and binding on all parties and
shall:

 

•                                          state the facts and specific reasons
for the decision,

 

•                                          refer to the Plan provisions upon
which the decision is based,

 

•                                          state that the Participant is
entitled to receive at no charge and upon request reasonable access to and
copies of all documents, records, and other information relevant to the claim,
and

 

•                                          state the claimant’s right to bring
an action under section 502(a) of ERISA.

 

8.3           For claims regarding benefits under the Insurance Policies,
OfficeMax has adopted the claim procedure established by the Insurance Carrier
as a claim procedure.  The beneficiary of the policy proceeds must file a claim
for benefits with the Insurance Carrier in the form the Insurance Carrier
requires.  If the Insurance Carrier denies the

 

--------------------------------------------------------------------------------


 

claim and the beneficiary desires to have the denial reviewed, the beneficiary
must follow the Insurance Carrier’s claims review procedure.  The Insurance
Carrier’s determination shall be final and binding on all participants. 
OfficeMax shall have no liability if the Insurance Carrier denies a claim for
benefits.

 

9.             Miscellaneous.

 

9.1           Employment Not Guaranteed by Plan.  This Plan is not intended to
and does not create a contract of employment in any manner.  Employment with
OfficeMax is at will, which means that either the employee or OfficeMax may end
the employment relationship at any time and for any reason.  Nothing in this
Plan changes or should be construed as changing that at-will relationship.

 

9.2           Taxes.  OfficeMax shall deduct from each Participant’s
compensation all applicable federal or state taxes that may be required by law
to be withheld resulting from OfficeMax’s premium payments under the Plan.

 

9.3           Governing Law, Jurisdiction, and Venue.  The Plan shall be
construed according to the laws of the state of Idaho to the extent not
preempted by federal law.  Legal action to enforce or interpret the Plan may be
brought only in federal district court for the District of Illinois in Du Page
County, Illinois.

 

9.4           Form of Communication.  Any election, application, claim, notice,
or other communication required or permitted to be made by a Participant to the
Committee or OfficeMax shall be made in writing and in the form OfficeMax
prescribes.  Communication shall be effective upon receipt by OfficeMax’s
Compensation Manager at 150 Pierce Road, Itasca, IL  60143.

 

9.5           Amendment and Termination.  The Committee may, at any time, amend
or terminate the Plan, provided that the Committee may not reduce or modify the
target benefit(s) provided to the Participant prior to the amendment or
termination without the Participant’s prior written consent.  Upon termination
of the Plan, a Participant shall be entitled to continue the Insurance Policy in
accordance with Section 7.

 

9.6           Agent for Service of Process.  OfficeMax’s General Counsel is
designated as the agent to receive service of legal process on behalf of the
Plan.

 

9.7           Effective Date.  The Plan became effective February 10, 2005.

 

--------------------------------------------------------------------------------